Citation Nr: 0218609	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
July 1953.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a March 2001 rating decision of 
the Department of Veterans Appeals (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate her 
claim.

2.  The veteran died on January [redacted], 2001.  The death 
certificate lists the cause of death as myocardial 
infarction due to coronary artery disease.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were congestive heart 
failure, diabetes mellitus, and nonsustained ventricular 
tachycardia.

3.  At the time of his death, the veteran had been rated 
totally disabled as the result of service-connected 
disabilities since 1976; the RO determined that the 
appellant was entitled to Dependency and Indemnity 
Compensation but denied her claim for service-connected 
burial benefits.

4.  At the time of his death, the veteran had established 
service connection for paralysis of left median and ulnar 
nerves, residuals of shell fragment wounds; disfiguring 
scars of the face; a shell fragment wound of the left arm, 
muscle group V; and a shell fragment wound of the left 
thigh, muscle groups XIV and X, all effective August 1953; 
the combined rating for the service-connected disabilities 
was 80 percent from 1953 and 90 percent from 1956.

5.  The preponderance of the evidence shows that the 
veteran's service-connected disorders did not contribute 
substantially or materially to the cause of his death or 
combine to cause death or aid or lend assistance in the 
production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death or contribute substantially or 
materially to the cause of his death.  38 U.S.C.A. § 1110, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the appellant was notified of the 
information necessary to substantiate her claim by means 
of the discussions in the March 2001 rating decision; 
November 2001 statement of the case; and May 2001 letter 
from the RO.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
and VA medical records.  Further, the RO has obtained a VA 
opinion with respect to the cause of the veteran's death.  
As such, the VA's duties under the VCAA have been 
satisfied.

Factual Background.  Service medical records are negative 
for history, complaints, or abnormal findings indicative 
of the presence of a cardiovascular disorder.  However, 
other disorders are noted in the veteran's service medical 
records, which has resulted in the establishment of 
service connection, effective August 1953, for paralysis 
of left median and ulnar nerves, residuals of shell 
fragment wounds; disfiguring scars of the face; a shell 
fragment wound of the left arm, muscle group V; and a 
shell fragment wound of the left thigh, muscle groups XIV 
and XV.

More recently, medical records dated in January 2001 from 
the Richmond VAMC reflect that the veteran had severe 
triple vessel coronary artery disease.  His right coronary 
artery was subtotally occluded.  On the date of his death, 
the veteran experienced symptoms of recurrent, severe, 
prolonged chest pain accompanied by inferior wall 
ischemia.  In the opinion of an attending physician, he 
needed emergency revascularization of the offending 
vessel, or right coronary artery.  An examining physician 
opined that the veteran was not a candidate for a coronary 
artery bypass graft due to the severe nature of his 
pulmonary disease and his profound left ventricle 
dysfunction.  The physician stated that he had "serious 
concerns" about the veteran's ability to survive the 
operation.  However, the veteran and his family wished to 
proceed with the planned emergency percutaneous 
revascularization.

An operative report of the unsuccessful operation 
indicated that surgeons attempted to utilize several 
guiding catheters to no avail.  During manipulations with 
the catheters, the veteran became ischemic and hypotensive 
and complained of chest pain.  The guiding catheter was 
withdrawn and an intra-aortic balloon pump was placed via 
the right femoral arterial vascular sheath.  The veteran 
then stabilized.  At that time, the surgical team 
attempted to access the left femoral artery.  However, the 
vessel was calcified and status post war trauma, and could 
not be accessed.  A similar situation existed with respect 
to the left arm.  It was also noted that the right arm 
brachial artery was not of good quality.

According to a Certificate of Death dated in January 2001, 
the veteran died on January [redacted], 2001, as a result of 
myocardial infarction.

In June 2001, a medical opinion with respect to the 
veteran's cause of death was rendered by a physician at 
the Richmond VAMC, after having reviewed the veteran's 
claims folder.  The physician stated that the veteran's 
active diagnoses at the time of death were coronary artery 
disease, myocardial infarction, non-sustained ventricular 
tachycardia, congestive heart failure and diabetes.  The 
examiner rendered this opinion:

[The veteran's] service-connected 
disabilities did not contribute 
substantially or materially to 
his death.  It is unlikely that 
the service-connected disability 
combined with other factors to 
cause his death as his death was 
caused by a failure of the 
cardiovascular system and the 
[veteran] was not service 
connected for [a] cardiovascular 
condition.  It is unlikely that 
the service-connected disability 
aided or lent assistance to the 
production of death as the cause 
of death was from cardiovascular 
disease.

Legal Criteria and Analysis.  Service connection may be 
established for the cause of the veteran's death where it 
is shown that a service-connected disability, or a 
disability for which service connection should have been 
established at the time of the veteran's death, was either 
a principal or a contributory cause of death.  38 C.F.R. § 
3.312. 

In general, service connection may be established for a 
current disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Service connection may also be 
established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Cardiovascular disease has a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309.  However, in this case, 
there is no evidence of cardiovascular disease until many 
years following service.

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence 
is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As mentioned above, at the time of the veteran's death, 
service connection had been established for the following 
disabilities:  paralysis of left median and ulnar nerves, 
residuals of shell fragment wounds; disfiguring scars of 
the face; a shell fragment wound of the left arm, muscle 
group V; and a shell fragment wound of the left thigh, 
muscle groups XIV and XV.

The appellant contends that the veteran's death was due to 
his service-connected status post shell fragment wounds of 
the left arm, which caused a failure of emergency 
percutaneous revascularization, and that service 
connection for the cause of the veteran's death is 
warranted.  After a review of the record, the Board finds 
that the weight of the evidence is against her 
contentions.  A VA physician opined that the veteran's 
service-connected disorders, specifically his shell 
fragment wound of the left arm, were unrelated to the 
cause of his death.

The Board has also considered various statements from the 
appellant associating the veteran's service-connected 
wounds with the cause of his death.  However, in the 
absence of evidence indicating that either of them has the 
medical knowledge or training requisite for the rendering 
of medical opinions, the Board must find that the 
contentions with regard a relationship between service-
connected wounds and the cause of the veteran's death are 
of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Where the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 
17, 2001); Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

